Citation Nr: 0414409	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-26819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2002 for an award of an increased 30 percent rating for a 
psychiatric disorder and an increased 20 percent rating for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision which increased the 
rating for a service-connected psychiatric disorder from 10 
percent to 30 percent, effective from February 28, 2002, and 
which increased the rating for a service-connected left knee 
disorder from 10 percent to 20 percent, also effective from 
February 28, 2002.  The veteran appeals for an effective date 
earlier than February 28, 2002 for the award of such 
increased ratings.


FINDINGS OF FACT

1.  For many years, the veteran's service-connected 
psychiatric disorder was rated 10 percent and his service-
connected left knee disorder was rated 10 percent.  He did 
not appeal a final May 1999 RO decision which denied 
increased ratings for these conditions.

2.  On February 28, 2002, the RO received a new claim from 
the veteran in which he requested increased ratings for the 
psychiatric and left knee disorders.  Based on later dated 
evidence, the RO awarded an increased 30 percent rating for 
the psychiatric disorder, and an increased 20 percent rating 
for the left knee disorder, with both increased ratings 
effective from February 28, 2002.  

3.  It is not facually ascertainable that the psychiatric and 
left knee disorders increased in severity on a date within 
the year preceding the February 28, 2002 claim for increased 
ratings.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
2002 for an award of an increased 30 percent rating for a 
psychiatric disorder, and for an increased 20 percent rating 
for a left knee disorder, have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an effective date earlier than February 28, 2002 for an 
increased 30 percent rating for a psychiatric disorder and 
for an increased 20 percent rating for a left knee disorder.  
Pertinent records have been obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Moreover, it appears the law and not the evidence is 
dispositive of the claim for an earlier effective date for 
increased ratings, and thus the notice and duty to assist 
provisions of the law are inapplicable.  See Mason v. 
Principi, 16 Vet.App. 129 (2002).

The veteran maintains that the increased 30 percent rating 
for a psychiatric disorder and the increased 20 percent 
rating for a left knee disorder should be made effective from 
some date earlier than February 28, 2002, such as the date of 
an earlier claim for increased ratings.

Service connection for a left knee disorder has been 
effective from December 1945 when the veteran was released 
from active duty, and service connection for a psychiatric 
disorder has been in effect since a September 1949 claim for 
service connection.  Different percentage ratings have been 
assigned for these conditions since then.  The Board notes 
that the percentage rating for a service-connected disability 
may be increased or decreased over the years, depending on 
the current level of severity as compared to the rating 
schedule criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
For many years, the veteran's service-connected psychiatric 
disorder was rated 10 percent, and his service-connected left 
knee disorder was rated 10 percent.  A May 1999 RO decision 
denied a claim for increased ratings for these conditions, 
and since the veteran did not timely appeal that decision, it 
became final.  38 U.S.C.A. § 7105.  Thus the effective date 
for any later increased ratings for the conditions must be 
determined in relation to the date of a later claim for 
increased ratings.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); 
Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

After the above mentioned May 1999 final RO decision, it was 
not until February 28, 2002 that the RO received the 
veteran's next claim for increased ratings for the 
psychiatric and left knee disorders.  Later dated medical 
records, including VA examinations in August 2002, showed the 
disabilities had worsened.  Consequently, the RO increased 
the rating for the psychiatric disorder to 30 percent, and 
increased the rating for the left knee disorder to 20 
percent, with both increased ratings being made effective 
from February 28, 2002 when the claim was received.  The 
medical records from the year before the February 28, 2002 
claim do not show worsening of the disorders.  In fact, the 
veteran does not assert that these disorders increased in 
severity on a particular date within the year preceding the 
February 28, 2002 claim for increased ratings.  

Given these circumstances, the rating for the psychiatric 
disorder may not be increased to 30 percent, and the rating 
for the left knee disorder may not be increased to 20 
percent, from a date before February 28, 2002 when the RO 
received the claim for increased ratings.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Payment at the higher rate, 
reflecting the award of increased ratings, was properly made 
effective from March 1, 2002, being the first of the month 
which follows the effective date of the award.  38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.

The law and not the evidence is dispositive of the outcome of 
this case.  As a matter of law, the claim for an effective 
date earlier than February 28, 2002 for the award of 
increased ratings for psychiatric and left knee disorders 
must be denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

An effective date earlier than February 28, 2002 for the 
award of an increased 30 percent rating for a psychiatric 
disorder, and for an increased 20 percent rating for a left 
knee disorder, is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



